YORK, J.
Appellant was charged by information with the crime of murder, trial was had before a jury, and a verdict of second degree murder was returned. This is an appeal from the judgment of conviction and from the order denying appellant’s motion for a new trial.
Appellant’s own statement of the testimony introduced at the trial conclusively shows that there was sufficient evidence to justify the jury in bringing in the verdict.
Appellant in his brief refers only to error made by the trial court in refusing to give four instructions which were requested by him, without pointing out any reasons why it was error to refuse to give any of these four instructions and without setting out the instructions which were actually given. Appellant sets out in his brief each of the refused instructions, but he makes -no reference anywhere therein as to why *257these instructions should have been given, and there is nothing to show that the subject-matter covered by these instructions, so far as proper, was not fully covered by instructions that were given. (People v. Stein, 23 Cal. App. 108, at 117 [137 Pac. 271].) Appellant’s only argument in this respect is that “Because of the facts adduced, as reflected by the record, and because of the alleged errors of the trial court, appellant prays that this court may reverse the judgment of the court below, and grant to this appellant a new trial, to the end that justice may still reign.”
The judgment and order are affirmed.
Conrey, P. J., and Houser, J., concurred.